Citation Nr: 0301356	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  00-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus, right 
ear.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
additional left eye disability due to surgery at a VA 
facility.    

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).  


(The issue of entitlement to an increased (compensable) 
disability evaluation for nerve deafness, left ear, will be 
the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946, and from September 1950 to October 1957.

By an October 1998 rating action, the RO denied the 
veteran's claims for increased rating for nerve deafness, 
left ear, and service connection for PTSD, tinnitus, right 
ear, and compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for additional left eye disability 
due to surgery at a VA facility.  The veteran was notified 
of that decision in October 1998, but did not appeal.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the RO 
that denied the veteran's petitions to reopen previously 
denied claims and denied a claim for increase.  The veteran 
was sent notice of this decision in April 2000.  A notice of 
disagreement was received in April 2000.  A statement of the 
case was issued in October 2000 and the veteran perfected 
his appeal to the Board by submitting a substantive appeal 
later that same month.  

The Board's decision on the petitions to reopen is set forth 
below.  The Board is undertaking additional development on 
the issue of increased rating for nerve deafness, left ear, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002)).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing that issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petitions to reopen has been accomplished.  

2.  In an October 1998 decision, the RO denied claims for 
service connection for PTSD and for tinnitus of the right 
ear, as well as denied a claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
additional left eye disability due to surgery at a VA 
facility.  Although notified of that decision in October 
1998, the veteran did not initiate an appeal.  

3.  As regards the claim for service connection for tinnitus 
and the claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151, the additional evidence associated with 
the claims file since the October 1998 denial is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of either claim.

4.  As regards the claim for service connection for PTSD, 
the additional evidence includes evidence that is not 
cumulative or redundant of evidence previously of record and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim 


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied the 
veteran's claims for service connection for PTSD and for 
tinnitus of the right ear, as well as compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
additional left eye disability due to surgery at a VA 
facility, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).  

2.  Since October 1998, no new and material evidence has 
been received to warrant reopening the veteran's claims for 
service connection for tinnitus of the right ear, or 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

3.  Since October 1998, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for PTSD have been met.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law during the pendency 
of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A(West Supp. 2002); 
38 C.F.R. § 3.159(b), (c) (2002).  

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision at this time, as all notification and development 
action needed to render a fair decision on the claims on 
appeal has been accomplished.

Through the March 2000 rating decision and the October 2000 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefits he seeks, the evidence which 
would substantiate his claims, and the evidence that has 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran and his representative have 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample opportunity 
to submit information and evidence.  Moreover, as there is 
no indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here 
at issue.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).   

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The Board points out 
that the VCAA expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(codified at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  As 
will be explained in detail within, the Board finds that the 
veteran had not presented new and material evidence to 
reopen his claim for service connection for tinnitus or his 
claim for compensation pursuant to 38 U.S.C.A. § 1151.  As 
such, it does not appear that the duty to assist provisions 
of the Act are applicable in connection with those claims.  
In any event, the Board notes, regarding all the new and 
material evidence claims, the veteran asked for, and was 
afforded, a personal hearing before a Member of the Board 
sitting at the RO.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of any of the claims that 
has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Analysis

In an October 1998 decision, the RO denied service 
connection for PTSD and tinnitus, right ear, and a claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
additional eye disability suffered as a result of treatment 
at a VA medical facility.  Evidence considered at that time 
included the veteran's service medical records, the report 
of a March 1998 VA psychiatric examination, and VA treatment 
records from July 1994 through May 1996, including records 
pertaining to left eye surgery.  Based upon a review of the 
evidence, the RO determined that there was no stressor 
information submitted in support of the claim for PTSD; that 
tinnitus had developed between the veteran's two periods of 
service and was a nonservice-connected disease and that 
there was no nexus opinion regarding the claim for 1151 
benefits.  The veteran was notified of that determination in 
October 1998, but did not initiate an appeal.  As such, the 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  20.302, 20.1103 
(2001).

The present claim was initiated when the veteran's 
representative submitted a statement on his behalf in 
November 1998.  Under pertinent law and VA regulations, VA 
may reopen and review a claim which has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  Given the 
date of claim culminating in the instant appeal, the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001; that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at 
the time of the last final disallowance (on any basis) of 
the claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, 
the last final denial pertinent to these claims was the 
October 1998 denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

In the present case, evidence added to the record included 
duplicate service medical records, VA treatment records 
dates from 1977 to 1999 and the veteran's statements.  The 
medical records do not include any findings or complaints 
pertaining to tinnitus, nor is there any medical evidence 
related to additional eye disability suffered as a result of 
the VA treatment.  The veteran claims that he is suffering 
tinnitus due to service and additional eye disability as a 
result of VA treatment but he had not submitted any 
additional medical or other documentary evidence in support 
of those claims.  

The veteran's contentions were considered at the time of the 
October 1998 decision and are not new, as defined by 
38 C.F.R. § 3.156(a).  The Board also notes that, as a 
layperson, the veteran is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v Derwinski, 2 Vet. App. 492 (1992).  
Thus, where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In the absence of new and material evidence, the 
requirements to reopen the claims for service connection for 
right ear tinnitus and for compensation benefits pursuant to 
38 U.S.C.A. § 1151 have not been met; hence, the appeal as 
those issues must be denied.  

However, with regard to PTSD, the recently submitted 
evidence includes the veteran's report, both in his October 
2000 Substantive Appeal and in testimony at the May 2002 
hearing, that his cousin was killed while the veteran was in 
service and he considered that a stressful event.  The 
veteran identified his cousin by name.  

The Board finds that this evidence is "new" in the sense 
that it was not previously before agency decisionmakers.  
The Board also finds that this evidence is "material" for 
purposes of reopening.  The veteran has supplied information 
regarding alleged stressful experiences in service-the lack 
of which was the basis of the initial denial of the claim.  
The October 1998 rating decision included the RO's 
observation that the veteran had not provided any 
information that could be verified as a stressor.  The 
evidence to reopen must, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See 
Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.  The Board finds 
that that the new evidence of stressor details provided by 
the veteran is so significant that it must be considered to 
fairly decide the merits of the claim.  Accordingly, as new 
and material evidence has been submitted, the criteria for 
reopening the claim for service connection for a PTSD are 
met.  

ORDER


In the absence of new and material evidence, the application 
to reopen the claim for service connection for tinnitus, 
right ear, is denied.  

In the absence of new and material evidence, the application 
to reopen the claim of entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
additional left eye disability due to surgery at a VA 
facility is denied.

To the limited extent that new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for a PTSD, the appeal is granted.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

